NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-1592
                                       __________

                                  SERGEI KOVALEV,
                                             Appellant

                                             v.

      MEGHAN E. CLAIBORNE, In her individual capacity; PAULA WEISS, In her
        individual capacity; YOLANDA KENNEDY, In her Individual Capacity;
    AGOSTINO J. FANELLI, In his Individual Capacity; and CITY OF PHILADELPHIA
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:20-cv-00188)
                      District Judge: Honorable Mark A. Kearney
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 16, 2020

                Before: AMBRO, PORTER and SCIRICA, Circuit Judges

                           (Opinion filed: November 18, 2020)
___________


                                       OPINION *
                                      ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Sergei Kovalev filed suit against the City of Philadelphia (“the City”) and three of

its employees. Kovalev asserted in his complaint that trash-collection fees were

improperly assessed against his property (a purported house of worship); that he attended

an October 2015 hearing before the City’s Office of Administrative Review (OAR) 1, and

then a December 2015 hearing in front of the City’s Tax Review Board (TRB) 2, to

challenge those fees; that he received unfavorable decisions; and that his treatment by

defendants during the administrative review process was tortious, unconstitutional, and

retaliatory. The only claims of Kovalev’s that survived dispositive motions—claims of

First Amendment retaliation against two defendants who called the police to remove

Kovalev from the receptionist area of a City office—fell short at the end of a three-day

jury trial. Kovalev appealed, and we affirmed. See Kovalev v. City of Philadelphia, 775

F. App’x 72, 77 (3d Cir.) (per curiam), cert. denied sub nom. Kovalev v. City of

Philadelphia, Pa., 140 S. Ct. 620 (2019).

       Thereafter, Kovalev filed the suit at issue here. The City was named as a

defendant, as were five of its employees, two of whom were defendants in the first action.

As in that action, Kovalev alleged a number of indignities he purportedly suffered during

administrative hearings in 2015. But the through line for his claims this go-round was an


1
  According to Kovalev, the OAR is an “illusionary creation constructed and maintained
by the City of Philadelphia on the conflicts of interest and under false pretences of
‘awarding’ to citizens some ‘rights’ that absolutely do not exist in real life.” ECF 2 at 5.
2
 According to Kovalev, “almost all, if not to say all” of the TRB’s members are ethically
compromised by financial incentives. ECF 2 at 7.
                                              2
assertion that the defendants had produced a falsified document during discovery in the

prior action and then used it as evidence at trial. See ECF 2 at 12 (“[The OAR Hearing

Master]’s regular notes were specifically tampered with [after-the-fact] inclusion of

fraudulent and falsified handwriting representing the words, ‘T. P. Nasty. Used

Profanity’. Such fraudulent writings can be interpreted as ‘Taxpayer Nasty. Used

Profanity’.”).

         Acting sua sponte, the District Court dismissed Kovalev’s new complaint under 28

U.S.C. § 1915(e)(2)(B)(ii), for failure to state a claim. The District Court determined that

Kovalev failed to plausibly plead a First Amendment retaliation claim based on the

allegedly fraudulent document because, inter alia, it was prepared before Kovalev had

even filed the prior action. The District Court also determined that Kovalev failed to

plausibly plead a due process claim, as he had been given multiple opportunities to

evaluate and challenge that allegedly fraudulent document during the prior action; that

Kovalev’s conspiracy allegations were too conclusory to satisfy the pleading standard;

and that Kovalev failed to plausibly plead a Monell 3 claim against the City. The District

Court declined to exercise supplemental jurisdiction over Kovalev’s state law claims.

Dismissal of Kovalev’s complaint was with prejudice and without leave to amend, as the

District Court determined that any amendment would be futile.

         Kovalev timely appealed. We have jurisdiction under 28 U.S.C. § 1291, and our

review of a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) is de novo. See Allah v



3
    See generally Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658 (1978).
                                              3
Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We review the decision to decline leave to

amend for abuse of discretion but review the District Court’s “determination that

amendment would be futile” de novo. U.S. ex. rel. Schumann v. AstraZeneca Pharms.

L.P., 769 F.3d 837, 849 (3d Cir. 2014).

The cornerstone of Kovalev’s claims is his assertion that the OAR Hearing Master’s

regular notes were falsified. The District Court was not obligated to accept that

conclusory assertion as true, cf. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and the

claims that it supported were implausible or legally defective regardless. For those

reasons, in addition to the analysis set forth in the thorough opinion on review, the

District Court did not err in dismissing Kovalev’s complaint with prejudice and, on

futility grounds, without leave to amend. Accordingly, we will affirm.




                                             4